OFFICE   OF THE A’ITORNEY         GENERAL     OF TEXAS’    ~’
                                              AUSTlN

GERN.m
    c. MAll”
Lnomm”
    0m.*IL

           Dr. George 1. car        -.
           Texaa State   Board of Bealth
           Austin,   Texas
                                          .    ,~
    ‘:’ .Dear tirr


                                :


           thio.department,


       ,

                                                                  the Corn-
                                                                 oxan, ereated
                                                                m of Axtlcle
                                                                  exea.   The
                                                                   the. Board
            -.                                                     ap aertala
                                                          o ao~er raid die
                                                           inion    rr08t my otti&   -
                                                           e power to snforoe
                                                           hose in whloh they
                                                         oenses to be oharged
                                                                  thin the    ,

                                          empowers the Comrnlssloner~r
                                          to dealgnats the lines 0r eny
                                          or vim0     thereln aituated
                 and to appoint      a Board OS Health ror it.    The
                 Distrlot   oreated by the Commiseioner's  Court Or     .
                 vlotoria   County doer not includa any unlnoor~o-
                 rated town or village   but oo~era an area or two
                 and .one-halr miles rid. on each side or W. 9. ?iil3h-
                 way :!o.59, 57, and 77. Inasmuch as the Statute
Dr. Ueorge if. Cox, page 2


     speclifaally      states that the iiealth District  so,
     oreated,     shall be within the dsslgnhted lines or an
     unincorporated       town or village there is a great   ’
     doubt in w mind as to the power of the Commis-
     aloner*s Court to orsate a Sauitary Distriot       within
     an area whereih no uninoorporated town or village
     is situated.
          w’ft ooourred ‘to m’e that perhaps your ~Orrlce
     had reoelved a ruling from the Attorney General as
     t0 the Limits      Or the     pOW6?3   WhiOh   the cO~88iOII~~'~
     Court   is given    under the artlole.
           “‘1 would appreciate it very muoh Ii you nil1
     give rm tha benefit or any inr0rifai0n whioh you
     might hare on this mattar.fw
                          “.
           We note that you then transmit to ua a oopy of the
order or the Dommlssioners Court or Victoria   County oreating
the sanitary dlstriot  mentioned in the above quoted letter     .
and ask our edvloe as to whether a legal aanltary dietriot     ‘? ~~
has been established  and now exists in the srea described   by
the order.
            vie quote that   portion        of the order,        as submitted    to
118, as followm
                             ..”
            wProridlng   ror oreation   of a sanitary district
      according to Article    U.35 (22484.9)    (Aoh 1889,
      p. 139; Aota let 9.c. 1901 p. 29) in oertaln areas
      0r Victoria    County;  roriding r0r appointment 0r a
     .health board; author f alug It to promulgate rubs
      and rsgulstions    tar runotloning;   aettlng forth the
      boundarlos for said area; and deolaring       an 6mergenCy.R
          Artfci0    4435 or the civil          Statute     0r    the Stats     or
Texas 1s as follows:
           “The commissioners court of any oounty In which
     an unincorporated    town or vlllsge   may be situated,
     shall have power to designate the lines of suoh
     to-a or villago,    and may appoint a board of health
     ror it,  ooneisting   or time   persons, two or mO;zigr
     whom shall be regular practicing      physioians.
     oourt when such appointnents are made ehall at once
         Dr.   George    W. Cox,    page   5



                notify the State Bealth OffLoe?.         Said board shall
                elect one of their membars as presidiug        OiflOar;
                and euch presiding orrloer,        if the pramlses of any
$.t             oltizen    residing    v&thin the presorlbed limits of
g ;             said town or village        are ti an unclean or unhealthy
                oonditlon,       shall notffy him of the fact,   and that
!i .-:
y’              he must prooeed at once to olean the same.           Aots 1.889,
    :           p. 139; Acts 1st C. S.,l901,        9. 29.”     .i.’
                    We think it olear t&t    the above artisle.&&    does
         not authorize   the Commissioners Court to create a sanitary
         dlstrfot  outside an uninoorporated town or village.     As stated
         in your letter,   the dietriet created by the Comalssloners
         Court ooters an area two-and one-half miles wide on each side
         of U. S. Blghways Nor. '59, 87 and 77.
                    In this Stats a Commlsaloners Court Is a ooart of
         limited jurlsdlotlon  and has no powers or duties except as
         olearly defined ln the Constitution      and Statutes.  11 Tax. Jur.,
         p. 563, Commissionore Court,ts.     Vallaoe,  15 9. V. (2nd) 535,
         Citing Constitution,  Artlole   5, Sec. 18; Baldwin Is9 Tratfs
         County, l,O T& Civ. App.; 199, 88 S. U. k60.
                     It is our oolnion that the Comlssioners                 Court of
         Viotoria   County acted-without           authority   in creating the sani-            ‘. ‘:
         tary dlstrlot    herein attempted to be oreated ana that a legal
         sanitary district     has not been established           ln Victoria    County,.
         under the Zaota heg,e,ln submitted.                          _; ‘,       ‘.. . . :
                        _.*.i ‘_‘      ;
                                 . : ;>‘                   * Yours ~t&y    truly  - :T.: ..-..:
                                ,...-  .’.-. .i,. ..~:
                          .
                                                         ATTORZF, GIlWUULOF ‘I’m9



                                                          BY    2!&@.            -
                                                                      Fred C. Chandler
                                                                             Assistant

         FCO;JP